DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020, has been entered.
 
Response to Arguments
Applicant's arguments filed November 5, 2020, have been fully considered but they are not persuasive. 
On pages 6-8, Applicant argues that the limitation requiring the dielectric layer to have a thickness of 0.4 µm or less in conjunction with an Ni-Sn metallic compound layer having a thickness of 0.1 µm or more provides for unexpected and superior results. The Applicant has particularly pointed to Table 1 of the Instant Specification to provide evidence for unexpected and superior results. 
The Examiner respectfully disagrees with the above assertion. Although samples 1-4 of Table 1 demonstrate improved moisture-resistance when the dielectric layer thickness exceeds the claimed range in the absence of an Ni-Sn layer, no data points have been provided to show improved moisture-resistance properties when the dielectric layer thickness exceeds the claimed range in the presence of an Ni-Sn layer within the claimed range of 0.1 µm or more. “To establish unexpected results over a claimed range, applicants should compare a sufficient In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” MPEP 716.02(d) III 
Furthermore, Sample 7 of Table 1 demonstrates a dielectric layer having a thickness of 0.4 µm in conjunction with an Ni-Sn layer having a thickness of 0.05 µm (outside the claimed range) provides for a capacitor having improved moisture-resistance. Therefore, the claimed combination of ranges does not exhibit superior results. Thus, the Applicant has not exhibited criticality of the claimed range of a dielectric layer having a thickness of 0.4 µm or less with an Ni-Sn layer having a thickness of 0.1 µm or more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication 2014/0321025).
In re claim 1, Saito discloses a multilayer ceramic capacitor comprising: 

an external electrode (18a, 18b – Figure 1, ¶21) disposed on an exterior of the body (Figure 1), wherein the external electrode comprises: 
an electrode layer (20a, 20b – Figure 1, ¶22) connected to the internal electrode (16a, 16b – Figure 1); and 
a plating portion including a nickel (Ni) plating layer (22a, 22b  – Figure 1, ¶22), a nickel-tin (Ni-Sn) intermetallic compound layer (26a, 26b – Figure 1, ¶24), , and a tin (Sn) plating layer (24a, 24b – Figure 1, ¶25), sequentially disposed on the electrode layer, and the Ni-Sn intermetallic compound layer has a thickness of 0.1 µm or more (¶30, ¶66; The Ni-SN whiskers have a thickness up to 50% of the Sn Plating layer thickness, which is defined as 1.5 µm).
Saito does not disclose the dielectric layer has a thickness of 0.4 µm or less. However, it is well-known in the art that altering the thickness of the dielectric layer affects the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layer to achieve a device having a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In re claim 2, Saito discloses the multilayer ceramic capacitor of claim 1, as explained above. Saito further discloses wherein the Ni-Sn intermetallic (26a, 26b – Figure 1) compound layer has a thickness ranging from 0.1 µm to 5 µm (¶30, ¶66).
	In re claim 8, Saito discloses the multilayer ceramic capacitor of claim 1, as explained above. Saito further discloses wherein the Ni plating layer (22a, 22b – Figure 1) has a thickness ranging from 0.5 µm to 10 µm (¶64), and the Sn plating layer (24a, 24b – Figure 1) has a thickness ranging from 0.5 µm to 10 µm (¶66).
In re claim 9, Saito discloses the multilayer ceramic capacitor of claim 1, as explained above. Saito does not explicitly disclose wherein the 25internal electrode has a thickness of 0.4 µm or less. However, it is well-known in the art that the capacitance of the device is correlated to the thickness of the dielectric and internal electrode layers. Further, it is well-known in the art that the ESR value of the capacitor is correlated to the thickness of the internal electrode layers. It would have been an obvious matter of design choice to alter the thickness of the internal electrode and dielectric layers to achieve a device having desired capacitance and ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Saito discloses a multilayer ceramic capacitor comprising: 

the capacitor body (12 –Figure 1) having first and second surfaces opposing each other (top and bottom surfaces of 12 – Figure 1), third and fourth surfaces (left and right surfaces of 12 – Figure 1) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (surfaces facing towards and away from viewer in Figure 1; Surfaces not shown) connected to the first and second surfaces, connected to the third and fourth surfaces and opposing each other (Figure 1), one ends of the first and second internal electrodes (16a, 16b – Figure 1) being exposed from the third and fourth surfaces (left and right surfaces of 12 – Figure 1), respectively; 
and 
first and second external electrodes (18a, 18b – Figure 1, ¶21) disposed on the third and fourth surfaces of the body (Figure 1), wherein the first external electrode comprises: 
an electrode layer (20a – Figure 1, ¶22) connected to the internal electrode (16a – Figure 1); and 
a plating portion including a nickel (Ni) plating layer (22a – Figure 1, ¶22), a nickel-tin (Ni-Sn) intermetallic compound layer (26a – Figure 1, ¶24) having a thickness of 0.1 µm or more (¶30, ¶66; The Ni-SN whiskers have a thickness up to 50% of the Sn Plating layer thickness, which is defined as 1.5 µm), and a tin (Sn) plating layer (24a – Figure 1, ¶25), sequentially disposed on the electrode layer, the intermetallic compound layer covers each of the one ends of the first internal electrodes (16a –Figure 1).
Saito does not disclose the dielectric layer has a thickness of 0.4 µm or less. However, it is well-known in the art that altering the thickness of the dielectric layer affects the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layer to achieve a device having a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Saito discloses the multilayer ceramic capacitor of claim 11, as explained above. Saito further discloses wherein the Ni-Sn intermetallic (26a, 26b – Figure 1) compound layer has a thickness ranging from 0.1 µm to 5 µm (¶30, ¶66).
In re claim 18, Saito discloses the multilayer ceramic capacitor of claim 11, as explained above. Saito further discloses wherein the Ni plating layer (22a, 22b – Figure 1) has a thickness ranging from 0.5 µm to 10 µm (¶64), and the Sn plating layer (24a, 24b – Figure 1) has a thickness ranging from 0.5 µm to 10 µm (¶66).
In re claim 19, Saito discloses the multilayer ceramic capacitor of claim 11, as explained above. Saito does not explicitly disclose wherein the 25internal electrode has a thickness of 0.4 µm or less. However, it is well-known in the art that the capacitance of the device is correlated to the thickness of the dielectric and internal electrode layers. Further, it is well-known in the art that the ESR value of the capacitor is correlated to the thickness of the internal electrode layers. It would have been an obvious matter of design choice to alter the thickness of the internal electrode and dielectric layers to achieve a device having desired capacitance and ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Saito discloses a multilayer ceramic capacitor comprising: 
a body (12 – Figure 1) including a dielectric layer (14 – Figure 1) and an internal electrode (16a – Figure 1), the internal electrode being exposed from a first surface of the body (right surface of 12 – Figure 1); and 
an external electrode (18a – Figure 1) including a connection portion (portion of 18a on right side of 12 – Figure 1) disposed the first surface of the body (Figure 1), and a band portion (portion of 18a on top and bottom surfaces of 1) disposed on at least one of a second surface and a third surface of the body (top and bottom surfaces of 12 – Figure 1), the second and third surfaces connected to each other by the first surface and opposing each other in a direction in which the dielectric layer and the internal electrode are stacked (Figure 1), wherein the external electrode comprises: 
an electrode layer (20a – Figure 1, ¶22) connected to the internal electrode (16a – Figure 1); and 
a plating portion including a nickel (Ni) plating layer (22a – Figure 1, ¶22), a nickel-tin (Ni-Sn) intermetallic compound layer (26a – Figure 1, ¶24) having a thickness of 0.1 µm or more (¶30, ¶66; The Ni-SN whiskers have a thickness up to 50% of the Sn Plating layer thickness, which is defined as 1.5 µm), and a tin (Sn) plating layer (24a – Figure 1, ¶25), sequentially disposed on the electrode layer,
the Ni-Sn intermetallic compound layer (26a – Figure 1) is disposed on the first surface and extends onto the at least one of the second surface and the third surface of the body (Figure 1).
Saito does not disclose the dielectric layer has a thickness of 0.4 µm or less. However, it is well-known in the art that altering the thickness of the dielectric layer affects the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layer to achieve a device having a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, Saito discloses the multilayer ceramic capacitor of claim 1, as explained above. Saito further discloses the tin (Sn) plating layer (24a, 24b – Figure 1) is in direct contact with the body (12 – Figure 1)

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication 2014/0321025) in view of Chun et al. (US Publication 2014/0204502).
	In re claim 3, Saito discloses the multilayer ceramic capacitor of claim 1, as explained above. Saito further disclose wherein the electrode layer (20a, 20b – Figure 1) includes a conductive metal (¶62). 
Saito does not disclose the electrode layer comprises a glass.
Chun discloses an electrode layer (131a – Figure 2, ¶82) contains a conductive metal and a glass (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the glass material as described by Chun to aid in the sintering process of the external electrode. 
In re claim 4, Saito in view of Chun discloses the multilayer ceramic capacitor of claim 3, as explained above. Saito further discloses wherein the conductive metal is copper (Cu) (¶62).
In re claim 5, Saito in view of Chun discloses the multilayer ceramic capacitor of claim 4, as explained above. Saito does not disclose a copper-nickel (Cu-Ni) intermetallic compound layer disposed between the electrode layer and the Ni plating layer.
Chun discloses a copper-nickel (Cu-Ni) intermetallic compound layer (133 – Figure 3, ¶86) disposed between the electrode layer (131a, 132 – Figure 3, ¶62) and the Ni plating layer (134 – Figure, ¶49).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the Cu-Ni layer as described by Chun to increase the adhesiveness of the plating layer to the underlying electrode layer. 
In re claim 13, Saito discloses the multilayer ceramic capacitor of claim 11, as explained above. Saito further disclose wherein the electrode layer (20a, 20b – Figure 1) includes a conductive metal (¶62). 
Saito does not disclose the electrode layer comprises a glass.
Chun discloses an electrode layer (131a – Figure 2, ¶82) contains a conductive metal and a glass (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the glass material as described by Chun to aid in the sintering process of the external electrode. 
In re claim 14, Saito in view of Chun discloses the multilayer ceramic capacitor of claim 13, as explained above. Saito further discloses wherein the conductive metal is copper (Cu) (¶62).
In re claim 15, Saito in view of Chun discloses the multilayer ceramic capacitor of claim 14, as explained above. Saito does not disclose a copper-nickel (Cu-Ni) intermetallic compound layer disposed between the electrode layer and the Ni plating layer.
Chun discloses a copper-nickel (Cu-Ni) intermetallic compound layer (133 – Figure 3, ¶86) disposed between the electrode layer (131a, 132 – Figure 3, ¶62) and the Ni plating layer (134 – Figure, ¶49).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the Cu-Ni layer as described by Chun to increase the adhesiveness of the plating layer to the underlying electrode layer. 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication 2014/0321025) in view of Nishisaka et al. (US Publication 2016/0268046).
In re claim 6, Saito discloses the multilayer ceramic capacitor of claim 1, as explained above. Saito does not disclose 10another tin (Sn) plating layer disposed on a boundary between the electrode layer and the Ni plating layer.
Nishisaka discloses multiple iterations of Ni and Sn plating layers (13b, 13c – Figure 1, ¶41) on an underlying electrode layer (13a – Figure 1, ¶37) (¶42). Therefore, Nishisaka discloses a Sn plating layer that is located between a Ni plating layer and the underlying electrode layer. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additional plating layers as described by Nishisaka to acquire a device having external electrodes of desired thickness to increase mechanical strength and conductivity, while balancing ESR properties of the device. 
	In re claim 16, Saito discloses the multilayer ceramic capacitor of claim 11, as explained above. Saito does not disclose 10another tin (Sn) plating layer disposed on a boundary between the electrode layer and the Ni plating layer.
Nishisaka discloses multiple iterations of Ni and Sn plating layers (13b, 13c – Figure 1, ¶41) on an underlying electrode layer (13a – Figure 1, ¶37) (¶42). Therefore, Nishisaka discloses a Sn plating layer that is located between a Ni plating layer and the underlying electrode layer. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additional plating layers as described by Nishisaka to acquire a device having external electrodes of desired thickness to increase mechanical strength and conductivity, while balancing ESR properties of the device. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication 2014/0321025) in view of Nishisaka et al. (US Publication 2016/0268046) and in further view of Yanagida et al. (US Publication 2014/0041913).
In re claim 7, Saito in view of Nishisaka discloses the multilayer ceramic capacitor of claim 6, as explained above. Saito in view of Nishisaka does not disclose wherein the another Sn plating layer disposed on the boundary between 15the electrode layer and the Ni plating layer has a thickness ranging from 0.3 µm to 1 µm.
Yanagida discloses a Sn plating layer having a thickness of 1 µm.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the Sn plating thickness as described by Yanagida to acquire a device having desire ESR characteristics. 
In re claim 17, Saito in view of Nishisaka discloses the multilayer ceramic capacitor of claim 16, as explained above. Saito in view of Nishisaka does not disclose wherein the another Sn plating layer disposed on the boundary between 15the electrode layer and the Ni plating layer has a thickness ranging from 0.3 µm to 1 µm.
Yanagida discloses a Sn plating layer having a thickness of 1 µm.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the Sn plating thickness as described by Yanagida to acquire a device having desire ESR characteristics. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication 2014/0321025) in view of Yoon et al. (US Publication 2017/0011851).
In re claim 10, Saito discloses the multilayer ceramic capacitor of claim 1, as explained above. Saito further discloses wherein the body (12 – Figure 1)  includes a capacitance forming portion in which capacitance is formed by including a first internal electrode (16a – Figure 1) 5and a second internal electrode (16b – Figure 1) disposed to face each other with the dielectric layer (14 – Figure 1) interposed therebetween, and cover portions (ceramic layers above topmost 16a and ceramic layers below bottommost 16b – Figure 1) disposed above and below the capacitance forming portion (Figure 1)
Saito does not disclose the cover portions each having a thickness of 20 µm or less.
Yoon discloses cover portions each having a thickness of 20 µm or less (¶84).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layers having a thickness as described by Yoon to provide protection to the ceramic component while at the same time achieving miniaturization of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848